Citation Nr: 1619193	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim for service connection for systemic lupus erythematosus (SLE) with history of renal transplant, joint deformities, cerebritis, and deep vein thrombosis.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for bilateral hand arthritis.

4.  Entitlement to service connection for bilateral knee disability.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.  

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an January 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A review of the Veteran's electronic VA e-folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

The reopened claim for entitlement to service connection for SLE as well as the claims for service connection for psychiatric, bilateral knee, and bilateral hand disabilities pursuant to the adjudication below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The RO initially denied the claim for service connection for SLE in an April 1982 decision.  In August 1983 the Board also denied the claim for service connection for SLE.  

2.  In October 1989, the Board considered the claim for service connection for SLE on a presumptive basis (based on a diagnosis of SLE within one year of service discharge) but also denied the claim.

3.  The RO denied a request to reopen the claim for service connection for SLE in a December 1992 decision.  

4.  Since the December 1992 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claim. 


CONCLUSION OF LAW

The December 1992 RO decision is final; however, new and material evidence has been submitted to reopen the claim for entitlement to service connection for systemic lupus erythematosus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is reopening the claim on the basis of new and material evidence; so there is no need to discuss whether there has been sufficient compliance with the duty to assist and notify at this point in the case.  

Petition to Reopen

Service connection was denied for systemic lupus erythematosus in April 1982.  The Veteran eventually appealed to the Board.  In August 1983, the Board found that SLE was not present in service and that the disorder was initially demonstrated some years after service discharge.  When a rating decision issued by the RO denying a claim is affirmed by the Board on appeal, the Board's decision subsumes the RO's denial.  See 38 C.F.R. § 20.1104.  And since the Veteran did not appeal the Board's 1983 denial of her claim, that prior decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In February 1988, the RO denied an October 1987 petition to reopen the claim for service connection for SLE.  The Veteran appealed to the Board.  In October 1989, the Board denied the claim for service connection on a presumptive basis finding that SLE was not present in service or within a year of service discharge.  Again, since the Veteran did not appeal the Board's 1989 denial of her claim, that decision is final and binding on her based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In December 1992, the RO denied a February 1992 petition to reopen the claim for service connection for SLE.  The Veteran did not perfect a timely appeal to this decision, thus it is also final.  Id.   

In October 2009, the RO received the Veteran's petition to reopen her claim for service connection of SLE.  In October 2010, the Veteran submitted a statement from her mother who gave a broad recitation of the Veteran's symptoms that she observed immediately subsequent to service discharge which could be attributed to SLE.  She is competent to report what she observed and her comments are presumed credible for purposes of reopening a claim for service connection.  As the evidence directly relates to findings related to SLE, an element of service connection necessary to substantiate the claim, it is also material.  Specifically, the Board finds that such new evidence warrants VA examination in order to determine if SLE is etiologically related to her military service.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The Veteran's claim for entitlement to service connection for systemic lupus erythematosus is reopened. 


REMAND

In March 2010, the Veteran submitted medical records from various sources to include the Social Security Administration (SSA) dated in 1989.  The RO should obtain medical records from the SSA that was associated with her claims for benefits.  

The Veteran has claimed service connection for psychiatric, bilateral hand, and bilateral knee disabilities.  Reviewing the medical records it appears that the claimed disabilities are all interrelated to include SLE.  VA examination is needed to identify all psychiatric, bilateral hand, and bilateral knee disabilities and to determine if these disabilities as well as SLE are related to military service.   

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA all records related to the Veteran's claim for disability benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the e-file.  

2.  Give the Veteran an opportunity to identify any additional healthcare provider who has treated her for her claimed disabilities to include 1976 treatment at Triple General Hospital (See July 1979 clinical entry from Georgetown County Hospital).  After securing any necessary authorization from her, obtain all identified treatment records not already in the e-file.  She also must be appropriately notified if unable to obtain any identified records.  

3.  Thereafter, schedule the Veteran for appropriate VA examination.  The Veterans e-folders should be made available to the examiner for review in conjunction with the examination.

The examiner should identify all current psychiatric, hand, and knee disabilities found to be present.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed knee disability,  psychiatric disability, hand disability, and/or SLE had clinical onset during active service or is otherwise related to any incident of service.  

The examiner should obtain a complete history from the Veteran regarding her claimed disabilities and should remain mindful that, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) found that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied exclusively on the absence of evidence in the Veteran's STRs to provide a negative opinion.  The examiner should comment on the statements provided by the Veteran's mother regarding symptoms she noticed after service discharge.  

The examiner should provide a rationale for all opinions expressed.  

4.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


